Citation Nr: 1452900	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to increased ratings for patellofemoral syndrome with chondromalacia of the right knee, currently assigned "staged" ratings of 10 percent prior to January 26, 2011, and 30 percent from March 1, 2012.

2.  Entitlement to service connection for a right hip disability, including as secondary to patellofemoral syndrome with chondromalacia of the right knee.

3.  Entitlement to service connection for a right ankle disability, including as secondary to patellofemoral syndrome with chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 16, 1973 to April 3, 1973 and from May 10, 1983 to June 27, 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Pittsburgh, Pennsylvania RO.

The issues of service connection for a right hip disability and an increased rating for right knee patellofemoral syndrome with chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A right ankle disability is not currently shown.  


CONCLUSION OF LAW

Service connection for a right ankle disability, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   The claims were re-adjudicated in a May 2012 statement of the case (SOC).

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in February 2010, which will be discussed in greater detail below, though the Board finds the examination to be adequate as it included a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran asserts that he has a disability of the right ankle associated with or caused by his service-connected right knee patellofemoral syndrome with chondromalacia.  The theory of entitlement to the benefit sought is essentially one of secondary service connection.  

The Veteran's STRs include one notation regarding the right ankle.  In February 1973, he complained of pain in both ankles for four days; the impression was tendonitis.  The remaining STRs are silent for any complaint, finding, treatment, or diagnosis regarding the right ankle.  

On February 2010 VA examination, the Veteran complained of a right ankle condition as secondary to his patellofemoral syndrome; he reported that the right ankle would swell up, and that this had been occurring for the previous 6 to 7 months.  He reported a severity of pain in the right ankle up to 10 out of 10 at times, occurring daily and worsening at night.  He did not use any ankle braces.  The examiner noted that there were no complaints regarding the right ankle in the VA treatment records.  On physical examination, the Veteran was noted to be quite obese, with a 45 percent body mass index, and ambulation was antalgic favoring the right leg.  X-rays of the right ankle were normal.  The diagnoses included right ankle arthralgia without degenerative joint disease or other pathology found.  Regarding whether it is at least as likely as not that the Veteran's claimed right ankle condition is due to the service connected right patellofemoral syndrome with chondromalacia, the examiner opined that the Veteran's being quite obese is the main factor for any degenerative changes that are seen, and there was no pathology found in the right ankle.

All available VA and private treatment records are silent for a diagnosis of, or treatment for, any right ankle disability.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a right ankle disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for a right ankle disability.  Significantly, the Veteran has never identified (despite being requested to do so) a physician who diagnosed a right ankle disability or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for a right ankle disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for right ankle disability.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  



ORDER


Service connection for a right ankle disability, to include as secondary to service-connected disability, is denied.


REMAND

With respect to the right hip claim, in February 2010, a VA physician opined, in effect, that the Veteran's currently shown right hip disability was not "due to" his service-connected right knee disability.  The examiner noted that wear and tear and weight-related changes caused his bilateral hip problems.  However, the examiner did not explicitly address whether the Veteran's right hip disability was aggravated by his service-connected right knee disability.  A new examination is therefore required.

Regarding the ratings for the Veteran's service-connected right knee disability, the Veteran was afforded a VA examination in February 2010.  However, treatment records submitted by the Veteran reflect that he then (in January 2011) underwent right knee arthroscopic surgery for osteoarthritis.  It appears that he sought non-VA surgical treatment, as indicated by the January 2011 operative report from Butler Memorial Hospital.  The complete clinical records relating to the surgery (all pre-surgical evaluations/consultations, complete records pertaining to the surgery, and the records pertaining to any post-surgical convalescence) are not associated with the claims file, but are pertinent/critical evidence that must be secured.    

Accordingly, the claim seeking increased ratings for right knee disability must be remanded.  The last surgery renders the February 2010 VA examination no longer reflective of the current status of the disability; hence, a contemporaneous examination to address the current severity of the right knee disability following the January 2011 arthroscopic surgery is necessary.  

In addition, records of any VA evaluation or treatment the Veteran has received for his right knee in the interim are constructively of record, and would be pertinent evidence that must be secured. 

[The Board notes that an April 2011 rating decision granted a temporary total rating based on surgical or other treatment necessitating convalescence from January 26, 2011; an evaluation of 30 percent was assigned from March 1, 2012.  Therefore, the Veteran's entitlement to a convalescent rating following the January 2011 surgery has already been addressed.]  

The Veteran is advised that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim is to be denied (See C.F.R. § 3.655(b)).  

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the right knee and right hip disabilities.

2.  Ask the Veteran to identify all sources of private evaluation and/or treatment he has received for his right knee disability and right hip disability since January 2011, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations.  Of particular interest are complete records of the evaluations leading up to the knee surgery in January 2011, the records pertaining to that surgery, and the records pertaining to the post-operative convalescence.  Secure for association with the claims file complete clinical records outstanding from all sources identified.

3.  Please arrange for a medical opinion to be prepared, with examination only if deemed necessary by the opinion provider.  The opinion provider should review the claims file.  All indicated tests should be conducted (including imaging studies, if necessary), and the results reported. The opinion provider should offer an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability of the right hip, to include degenerative joint disease, has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability?

A complete medical rationale for all opinions expressed must be provided.  

4.  Please arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service connected right knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination including this remand, the recent VA treatment records, and records pertaining to January 2011 knee surgery.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria.  The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee; as well as specific findings as to whether there is subluxation or instability and, if so, the degree of such.  The examiner should explain the rationale for any opinions given (and if the examination findings conflict with findings noted in treatment records reconcile the discrepancies).   

5.  Then re-adjudicate the Veteran's claims (to include whether referral for consideration of an extraschedular rating is warranted with respect to the knee claim).  If any benefit sought remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


